Exhibit 10.74

 

REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION

AND IS DENOTED HEREIN BY *****

 

SEVENTH AMENDMENT TO AGREEMENT

 

THIS SEVENTH AMENDMENT TO AGREEMENT (this “Amendment”) is entered into as of
March 7, 2005 by and among Charles & Colvard, Ltd. (Formally C3, Inc.) a North
Carolina corporation and John M. Bachman, Inc. (“JMB”).

 

Statement of Purpose

 

Charles & Colvard, Ltd. and JMB entered into an Agreement dated September 24,
1997 (the “Agreement”) to formalize the terms upon which JMB will cut moissanite
gemstones for Charles & Colvard, a First Amendment to the Agreement dated March
23, 1998 (the “First Amendment”), a Second Amendment to the Agreement dated
September 28, 1998 (the “Second Amendment”), and a Third Amendment to the
Agreement dated June 16, 1999 (the “Third Amendment”), a Fourth Amendment to the
Agreement dated October 5, 1999 (the “Fourth Amendment”), a Fifth Amendment to
the Agreement dated December 29, 2000 (the “Fifth Amendment”), a Sixth Amendment
to the Agreement dated April 9, 2002.

 

In consideration of the mutual covenants and agreements contained herein, and
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

 

  1. Faceting Machines. JMB currently stores 200 excess custom faceting machines
(individually a “Machine” and collectively the “Machines”) which Charles &
Colvard, Ltd. owns as described per sixth amendment to agreement dated April 9,
2002. JMB agrees to repurchase the Machines from Charles & Colvard, Ltd.
beginning January 1, 2005 as long as Charles & Colvard, Ltd. monthly production
stays above ***** pieces (excluding the melee program). The agreed upon purchase
price is $300 per Machine or $60,000 in total.

 

  2.

Cutting Charges. Charles & Colvard, Ltd. will pay JMB for moissanite gemstone
cutting services at rates as set forth on Exhibit A to the Seventh Amendment.
For cutting services provided by JMB, the amount payable to JMB by Charles &
Colvard, Ltd. reflected on each invoice will be reduced by ***** or ***** per
month (whichever is greater) in the first month beginning January 1, 2005 and
shall continue until the aggregate amount of such reductions equals ***** and
Charles & Colvard, Ltd. has received full credit against production charges for
the amount of the repurchased Machines. For every ***** that the ***** is
reduced, title to one of the Machines will transfer from Charles & Colvard, Ltd.
to JMB and upon full payment Charles & Colvard, Ltd. will retain no ownership
interest in the Machines. Charles &



--------------------------------------------------------------------------------

REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION

AND IS DENOTED HEREIN BY *****

 

Colvard shall execute such further documents as JMB may request to confirm the
transfer of title and ownership of the Machines. In all other respects the
cutting charges per Exhibit A to the Seventh Amendment and payment procedures in
the Agreement, as amended, are hereby confirmed.

 

  3. Extension of Term. The initial term of the Agreement will be extended from
the date first set forth in the Agreement through December 31, 2006, however,
Charles & Colvard, Ltd. may terminate the Agreement at any time with 90 days
prior written notice.

 

  4. Production Procedures: Standards.

 

  a. The monthly production volumes (in finished pieces) will be at or above
***** pieces per month (excluding the melee program), provided that the
production volume may be adjusted by Charles & Colvard, Ltd. throughout the
term.

 

  b. The monthly melee production volumes (in finished pieces) will be at or
above ***** pieces per month in addition to the monthly production volume of
***** as referenced in section 4a of this amendment.

 

  c. In all other respects the production procedures and standards in the
agreement, as amended, are hereby confirmed.

 

  5. Confirmation of Agreement. In all other respects the parties hereto confirm
the terms of the Agreement, the First Amendment, the Second Amendment, the Third
Amendment, the Fourth Amendment, the Fifth Amendment and the Sixth Amendment.
JMB will obtain in writing, and provide to Charles & Colvard, Ltd. the consent
of its affiliate to be bound by the terms of this Amendment.

 

IN WITNESS WHEREOF, each of the parties has executed and delivered this
Amendment by its duly authorized officer, as of the date first above written.

 

Charles & Colvard, Ltd.

By:  

/s/ James R. Braun

--------------------------------------------------------------------------------

Name:   James R. Braun Title:   VP Finance & CFO Date:   March 7, 2005 John M.
Bachman, Inc. By:  

/s/ John M. Bachman

--------------------------------------------------------------------------------

Name:   John M. Bachman Title:   President Date:   March 7, 2005